DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Note the following Examiner interpretations of claim language:
Concerning the limitation of “an interior space dimensioned to house a water softener, one or more deionizer tanks, and a high-pressure pump” of claims 1 and 7, it is pointed out that this language does not require the elements listed (e.g. the softener, the tanks, nor the pump) to be positioned within the interior space nor that the elements are even required to be in the system, but rather only relates to sizing and intended use of the space.
Concerning the limitation of “a three-way valve fluidly coupling the water softener to one of the following: (1) [sic] the high pressure pump for washing a vessel; (2) to the one or more deionizing tanks; and (3) to a first water outlet” of claims 1 and 7, it is pointed out that this language only requires one of the alternatives to be true:  the claim does not require all three flow configurations.
It is the Examiner’s interpretation that merely naming the system a “marine water treatment dock box system” fails to further limit the structure beyond the elements positively recited in the body of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
In claims 5 and 7, the claim language “one or more partitions separating the water softener, the one or more deionizer tanks, and the high-pressure pump” is indefinite since it doesn’t clearly state what is separated from what.  Does the partition(s) separate each element from the others?  Does the partition(s) separate the portion of the interior space occupied by the elements from a space that is not occupied by the elements?   The indefiniteness is also further exacerbated by the way the elements are merely listed as an intended use of the interior space and not positively required in the independent claims (see the first bullet in the previous section).  Does the aforementioned claim language of claims 5 and 7 now require the listed elements or is merely in intended use of the partition(s)?
Claim 8 is rejected since claims suffer the same defects as the claims from which they depend.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futrell (U.S. 4,967,960).

    PNG
    media_image1.png
    669
    693
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    711
    549
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    557
    842
    media_image3.png
    Greyscale

Futrell teaches a vehicle wash system including a body (the cart) defining an interior space sized to receive therein a plurality of elements including pump 156, water softener 114/116, and tanks (158, 160).1  The system also includes a water inlet 234 coupled to the water softener 144 that is considered disposed as the broadly claimed by Applicant “along the body”.  He also teaches a three-way valve (140, including 146, 150, 152 and 154) having the ability to couple the water softener 114 to the high-pressure pump 156 which is the claimed alternative (1) [as in claim 1].

As for claim 2, he teaches a storage space for holding clothes, etc. (col. 9, lines 29-31), and as for claim 5, he also teaches partitions (e.g. platform 258 and shelf 350).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Futrell in view of Christiansen (U.S. 5,816,499).  Futrell was expanded above and teaches the high-pressure hose reel 230 disposed along the exterior surface and a void including a high-pressure hose 228.  Futrell doesn’t specify the reel to be associated with a crank disposed along an exterior are rejected since they suffer the same defects as the claims from which they depend of the body but such is taught by Christiansen.  Christiansen also teaches a portable pressure washer that includes a reel 7 having a crank 8.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the crank of Christiansen in the invention of Futrell in order to assist the user to quickly coil the hose on the reel.   

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Futrell, either alone (claim 6) and as modified by Christiansen above, each in further view of Gasser et .

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Futrell in view of Christiansen, as applied to claim 7 and in further view of Kearl (U.S. 2007/0034561).  Kearl teaches a water deionization manifold for a portable washing system [0013] that includes one or more deionizing tanks (6 or 8).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the step of delivering water through deionizers of Kearl to provide another pathway for treated water from the water softer of the modified Futrell since Kearl teaches the benefit of ultrasoft water for a spot-free rinse [0014].  Upon modification the selection means providing the type of water options claimed would have been obvious to the skilled man for producing the type of water desired depending upon the use thereof.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Claim Interpretation section above.